DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/04/2020, 5/13/2021, 11/19/2021, 3/22/2022, 7/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., (KR 10-2006-0109173) – of record, hereinafter Moon, in view of Kee (KR 10-2013-0095451) – of record, hereinafter Kee.


 	Regarding claim 1 Moon discloses an antenna device, comprising: an upper electrode layer (Fig. 4, at 35) disposed on the dielectric layer, the upper electrode layer comprising a radiation pattern (Fig. 4, at 35); a lower electrode layer (Fig. 4, at 33) disposed on the dielectric layer; and a bending connection portion (Fig. 4, at 37) integrally connected to the upper electrode layer and the lower electrode layer on the dielectric layer.
	Moon does not explicitly disclose dielectric layer.
	Kee discloses dielectric layer (Fig. 8, at S1 and S2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Moon in accordance with the teaching of Kee regarding dielectric layers used with antennas in order to provide a touch screen device having an antenna integrated to a display panel (Kee, see Purpose).


    PNG
    media_image1.png
    344
    569
    media_image1.png
    Greyscale


 	Regarding claim 2 Moon does not disclose the antenna device according to claim 1, wherein the dielectric layer comprises an upper dielectric layer, a lower dielectric layer and a bent dielectric portion by which the dielectric layer is bent.
	Kee discloses wherein the dielectric layer comprises an upper dielectric layer (Fig. 8, at S1), a lower dielectric layer (Fig. 8, at S2) and a bent dielectric portion by which the dielectric layer is bent (Fig. 8, at S1 and S2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Moon in accordance with the teaching of Kee regarding bent dielectric layers used with antennas in order to provide a touch screen device having an antenna integrated to a display panel (Kee, see Purpose).

	
    PNG
    media_image2.png
    308
    544
    media_image2.png
    Greyscale


 	


 	

Regarding claim 5 Moon does not disclose the antenna device according to claim 2, wherein a stepped portion is formed by the upper dielectric layer and the lower dielectric layer.
Kee discloses wherein a stepped portion is formed by the upper dielectric layer and the lower dielectric layer (Fig. 8, at S1 and S2).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Moon in accordance with the teaching of Kee regarding stepped dielectric layers used with antennas in order to provide a touch screen device having an antenna integrated to a display panel (Kee, see Purpose).

 	Regarding claim 6 Moon does not disclose the antenna device according to claim 5, further comprising a sensor structure or an optical film disposed on the stepped portion.
	Kee discloses a sensor structure or an optical film disposed on the stepped portion (Fig. 8, at 111, 112).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Moon in accordance with the teaching of Kee regarding stepped dielectric layers used with antennas in order to provide a touch screen device having an antenna integrated to a display panel (Kee, see Purpose).

 	Regarding claim 7 Moon further discloses the antenna device according to claim 1, wherein the upper electrode layer further comprises a ground pad (Fig. 4, at 39).

Regarding claim 12 Moon further discloses the antenna device according to claim 1, wherein the upper electrode layer, the bending connection portion and the lower electrode layer comprise the same conductive material (Fig. 4, at 33, 35, 37).

  	Regarding claim 17 Moon does not explicitly disclose a display device comprising the antenna device according to claim 1.
	Kee discloses a display device (e.g. Title “Antenna Element and Display Device”) comprising the antenna device according to claim 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Moon in accordance with the teaching of Kee regarding display devices used with antennas in order to provide a touch screen device having an antenna integrated to a display panel (Kee, see Purpose).

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Kee as applied to claim 1 above, and further in view of Lee et al., (US 2018/0120942), hereinafter Lee.

Regarding claim 13 Moon as modified does not disclose the antenna device according to claim 1, wherein the upper electrode layer and the lower electrode layer comprise different conductive materials from each other.
Lee discloses wherein the upper electrode layer and the lower electrode layer comprise different conductive materials from each other (paragraph 0041).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Moon as modified by Kee in accordance with the teaching of Lee regarding display devices used with antennas in order that the display device may transmit excellent tactile feedback to the user (Lee, paragraph 0010).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Kee as applied to claim 1 above, and further in view of Hong et al., (US 2016/0190678), hereinafter Hong.

Regarding claim 14 Moon as modified does not disclose the antenna device according to claim 1, wherein the radiation pattern comprises a mesh structure.
 	Hong discloses wherein the radiation pattern comprises a mesh structure (Fig. 2, at 133).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Moon as modified by Kee in accordance with the teaching of Hong regarding displays with an antenna mesh structure in order to provide an antenna device which may be installed in a screen display region of a display device while maintaining visibility of the display device and an electronic device including the antenna device (Hong, paragraph 0010) which helps provide a miniaturized and light-weighted electronic device (Hong, paragraph 0006).

 	Regarding claim 15 Moon as modified does not disclose the antenna device according to claim 14, wherein the lower electrode layer comprises a mesh structure.
	Hong discloses wherein the lower electrode layer comprises a mesh structure (Fig. 2, at 133).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Moon as modified by Kee in accordance with the teaching of Hong regarding displays with an antenna mesh structure in order to provide an antenna device which may be installed in a screen display region of a display device while maintaining visibility of the display device and an electronic device including the antenna device (Hong, paragraph 0010) which helps provide a miniaturized and light-weighted electronic device (Hong, paragraph 0006).

 	Regarding claim 16 Moon as modified does not disclose the antenna device according to claim 14, further comprising a dummy mesh layer arranged around the radiation pattern.
	Hong discloses a dummy mesh layer arranged around the radiation pattern (e.g., Fig. 2, at 137).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Park in accordance with the teaching of Hong regarding dummy meshes in order to reduce or suppress a deviation in light transmittance (Hong, paragraph 0043).

Allowable Subject Matter
Claims 3-4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of wherein the upper electrode layer is disposed on a top surface of the upper dielectric layer, and the lower electrode layer is disposed on a bottom surface of the lower dielectric layer.
 Moon and Kee are cited as teaching some elements of the claimed invention including a dielectric layer, an upper electrode layer, a lower electrode layer, and a bending connection portion integrally connected to the upper electrode layer and the lower electrode layer on the dielectric layer.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

	Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of wherein the bending connection portion is disposed on a lateral surface of the bent dielectric portion.
 Moon and Kee are cited as teaching some elements of the claimed invention including a dielectric layer, an upper electrode layer, a lower electrode layer, and a bending connection portion integrally connected to the upper electrode layer and the lower electrode layer on the dielectric layer.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of wherein the bending connection portion is integrally connected with the ground pad and the lower electrode layer.
 Moon and Kee are cited as teaching some elements of the claimed invention including a dielectric layer, an upper electrode layer, a lower electrode layer, and a bending connection portion integrally connected to the upper electrode layer and the lower electrode layer on the dielectric layer.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The ISR submitted by Applicant contains additional references and analysis considered relevant to the current application.  Park (US 2006/0066487) is also noted by the Examiner.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845